DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/24/2022. As directed by the amendment: claim(s) 1 and 4 has/have been amended; claim(s) 5-6 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-4 and 7-8 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “…a piece of paper disposed within the internal pocket and sealed within the internal pocket…” Examiner considers this limitation to be new matter, since there is no mention of a seal in the specification. None of the drawings have an item number pointing to a seal.  
Claim 4 recites the limitation “sealing the top surface to the bottom surface…” Examiner considers this limitation to be new matter, since there is no mention of a sealing step in the specification for the claimed method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0309365) in view of Romanach et al (US 2005/0003056).
Regarding claim 1, Zheng discloses a fortune cookie, comprising: 
a body (Fig. 4 #24 cookie batter) composed of an edible cookie batter and formed in a spherical shape, the body creates an internal pocket (Fig. 5a and 5B shows an interior pocket being formed by folding the cooked batter.), the pocket sealed within the edible cookie batter between a top surface and a bottom surface ([0016] lines 1-4 ---“Next, the cookie batter 24 is folded in half, as shown in FIGS. 5A and 5B, and then both edges of the folded cookie batter 24 are pulled gently downward over a round-shaped rim or bar 30, as shown in FIGS. 6A and 6B.”), 
and a piece of paper (Fig. 4 #20 edible paper) disposed within the internal pocket, the piece of paper having: a fortune written thereon (Fig. 4 shows the fortune paper having a fortune written on the paper.); 
wherein the piece of paper is removable from the internal pocket via breaking the body ([0005] lines 2-4 ---“First, because the fortune is written on a piece of paper, the consumer needs to crack open the cookie and remove the paper before eating the cookie.”).

    PNG
    media_image1.png
    305
    501
    media_image1.png
    Greyscale

However, Zheng does not disclose the body creates an internal pocket formed in a spherical shape or an image displayed on the top surface of the body.
Nonetheless, it would have been a matter of design choice to create a spherical shaped internal pocket in the cookie, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the teachings Zheng.	
Nonetheless, Romanach teaches an image (Fig 1 #4 image) displayed on the top surface of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 2, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 1), and Romanach further teaches wherein the image (Fig. 1 #4 image) is a facial expression (Fig. 1 shows the image as a facial expression.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 3, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 1), but does not teach wherein the image correlates to the fortune written on the piece of paper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the image correlate to the fortune written on the piece of paper, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The image and the fortune are considered ornamental since neither the image nor the fortune written on the piece of paper serve any mechanical function. 

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0309365) in view of Denneler et al (NPL - “Candy-filled maraca cookies”) and Romanach et al (US 2005/0003056).
	Regarding claim 4, Zheng discloses a method of making a fortune cookie, the method consisting of: 
creating a batter ([0015] lines 1-3 ---“Referring to FIG. 2, a pre-made cookie batter 24 is poured on to a pan 26 in a circular shape having about a diameter of about four inches.”); 
cooking the batter to create a cookie ([0015] lines 4-6 ---“In FIG. 3, the pan 26 (with the circular cookie batters 24) is baked until the outer half of the batters 24 turns into a golden brown color, but to a point where the batters 24 are still soft.); 
inserting a piece of paper with a fortune molded and printed thereon into the interior pocket during the molding process ([0015 lines 7-8 ---“Next, in FIG. 4, the edible paper 20 is placed in the middle of the circular batter 24.”).	
However, Zheng does not disclose molding the batter into a spherical cookie; forming an interior pocket being spherical shape within the spherical cookie and between a top surface and a bottom surface of the batter; sealing the top surface to the bottom surface; and creating an image on the top surface of the fortune cookie.
Nonetheless, Denneler teaches molding the batter into a spherical cookie (Step 2: Shape dough ---“Using a melon ball tool, lightly press the insides of each cookie to flatten and hollow.”); forming an interior pocket being spherical shape within the spherical cookie and between a top surface and a bottom surface of the batter (Step 2: Shape dough --- “Using a melon ball tool, lightly press the insides of each cookie to flatten and hollow.”); 

    PNG
    media_image2.png
    614
    695
    media_image2.png
    Greyscale


sealing the top surface to the bottom surface (Step 3: Fill with Nerds and Step 4: Form the maraca rattle) (Shown in the figures below).

    PNG
    media_image3.png
    601
    688
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    735
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng by incorporating the steps of molding the batter into a spherical cookie, forming an interior pocket being spherical shape within the spherical cookie and between a top surface and a bottom surface of the batter, and sealing the top surface to the bottom surface as taught by Denneler for the purpose of forming a spherical cookie.
Furthermore, Romanach teaches creating an image on the top surface of the fortune cookie ([0037] line 1 ---“In one embodiment, the image is printed on the substrate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng by incorporating the step of creating an image on the exterior surface of the fortune cookie as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 7, Zheng in view of Denneler and Romanach teaches the method as appears above (see the rejection of claim 4), and Romanach further teaches wherein the image (Fig. 1 #4 image) is a facial expression (Fig. 1 shows the image as a facial expression.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng in view of Denneler and Romanach by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 8, Zheng in view of Denneler Romanach teaches the fortune cookie as appears above (see the rejection of claim 7), but does not teach further comprising: correlating the facial expression to the fortune molded and printed on the piece of paper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the image correlate to the fortune written on the piece of paper, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The image and the fortune are considered ornamental since neither the image nor the fortune written on the piece of paper serve any mechanical function. 
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
For independent claims 1 and 4, Applicant does not present arguments towards any specific differences between the claimed invention and the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE E MILLS JR./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761